Electronically Filed
                                                                     Supreme Court
                                                                     SCWC-27897
                                                                     21-APR-2011
                                      SCWC-27897                     11:02 AM

                 IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                          vs.


                 LLOYD PRATT, Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                   (ICA NOS. 27897, 27898 and 27899)

       (CR. NOS. HC04-147, HC04-169 AND HC04-299 - CONSOLIDATED)


             ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                     (By: Nakayama, J., for the court1

                                                      )


                Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on March 15, 2011, is hereby accepted and

will be scheduled for oral argument.               The parties will be

notified by the appellate clerk regarding scheduling. 

                DATED:      Honolulu, Hawai'i, April 21, 2011.
                                         FOR THE COURT:

                                         /s/ Paula A. Nakayama

                                         Associate Justice

Daniel G. Hempey for

petitioner/defendant-appellant

on the application


Tracy Murakami, Deputy

Prosecuting Attorney, for

respondent/plaintiff-appellee

on the response 



       1
           Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy and McKenna,

JJ.